Citation Nr: 0818830	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-20 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California




THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at University of California San 
Francisco Hospital (UCSF) in San Francisco, California, from 
August 22, 2006, to August 23, 2006.  





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1991 to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision of the San 
Francisco Department of Veterans Affairs Medical Center 
(VAMC), which allowed payment or reimbursement of medical 
expenses incurred at UCSF from August 20, 2006, to August 21, 
2006, but denied payment or reimbursement of medical expenses 
incurred at UCSF from August 22, 2006, to August 23, 2006.    


FINDINGS OF FACT

1.  From August 22, 2006, to August 23, 2006, the veteran 
received treatment at UCSF for supraventricular tachycardia 
and atrial fibrillation; all treatment provided was for a 
continued medical emergency and a VA or other federal 
facility was not feasibly available to provide the treatment.   

2.  The veteran is financially liable for the treatment 
received; he was enrolled in the VA health care system, had 
received VA medical services within the prior 24 months, and 
had no coverage under a health plan contract for payment or 
reimbursement of UCSF.

3.  The condition for which the veteran was treated was not 
service connected and he was not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728. 

4.  The claim for payment or reimbursement for the expenses 
incurred by the veteran for treatment received from August 
22, 2006, to August 23, 2006, was timely filed within 90 days 
of the date the veteran was discharged from UCSF.



CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are met for 
treatment provided to the veteran by UCSF from August 22, 
2006, to August 23, 2006.  38 U.S.C.A. §§ 1725, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.


II.  Factual Background

A VA record documenting the veteran's service-connected 
disabilities shows that he is service connected for 
limitation of motion of the ankle (rated 20 percent) and for 
traumatic arthritis (rated 10 percent).  

An August 2001 VA progress note shows that the veteran had a 
history of atrial fibrillation and presented to the emergency 
department after an episode of supraventricular tachycardia 
(SVT) refractory to adenosine requiring electroconversion.  
The veteran did not feel any chest pain or shortness of 
breath at that time although he did report that the feeling 
was uncomfortable and startling especially when he could not 
feel his own pulse.  He was alone at home and called his 
sister who reported that he was incoherent on the telephone 
and passed out.  The Fire Department arrived on the scene 
after 10 to 20 minutes and the veteran was given three doses 
6-6-12 mg of adenosine without break in his SVT.  He reported 
at that time feeling a very uncomfortable pressure on his 
chest, like a piano on him, bilateral arm tingling and the 
sensation of blacking out.  The veteran was brought to the 
emergency room and electrically cardioverted.  It was noted 
that the veteran drank 1 pot caffeinated coffee that day, 
which was more than his baseline of 2 cups per day.  Also, 
the veteran was a regular consumer of chocolate candy bars 
and the caffeinated beverage red bull.  The diagnostic 
assessment was sudden onset SVT non-responsive to adenosine 
in the field requiring electrical cardioversion.  It was 
noted that the SVT was likely atrioventricular reciprocating 
tachycardia (AVRT) vs. atrioventricular nodal reentry 
tachycardia (AVNRT).  The plan was to monitor the veteran on 
telemetry overnight, to continue Diltiazem, discuss the 
possibility of ablation if the SVT was recurrent and give the 
veteran Coumadin for atrial fibrillation.  A separate August 
21, 2006, cardiology consultation note shows that 
electophysiological study with possible ablation was 
recommended given the veteran's severe symptoms.     

A subsequent August 22, 2006, progress note shows that the 
veteran's 24 hour course included an episode of SVT at 4 AM 
and testing showing some global hypokinesis and an ejection 
fraction of 38% with rest and 49% with stress.  The veteran 
complained of chest pain with tachycardia.  A separate August 
22, 2006, note shows that that the veteran was scheduled for 
a possible ablation and it was noted that the veteran would 
be discharged home after the procedure, likely the following 
day.   An August 23, 2006, progress note shows that the 
veteran was status post cardioversion and ablation of 
accessory pathway.  The accessory pathway had been confirmed 
on electrophyisologic study and an ablation had been 
performed.  The veteran was in stable condition although he 
had had 2 episodes of sinus tachycardia perhaps secondary to 
discomfort.  He also had a mild feeling of palpitations with 
elevated heart rate but did not complain of chest pain, 
shortness of breath or groin pain.  

An August 23, 2006, VAMC transfer coordinator note indicates 
that the veteran was admitted to UCSF on August 20, 2006, for 
atrial fibrillation and SVT.  He was admitted to a telemetry 
unit and had a technetium sestamibi (MIBI) study, which was 
negative and an electrophyisologic study, which resulted in a 
diagnosis of AVRT.  He then had ablation done on August 22, 
2006.  VA was awaiting records with update from UCSF on the 
veteran.  A subsequent August 24, 2006 VA progress note 
indicated that on August 21, 2006 at UCSF one negative 
troponin was found and the veteran was found to be in atrial 
fibrillation with rapid ventricular response rate of 139.  
The veteran was started on Diltiazem and Coumadin.  On August 
21st the veteran was in regular heart rate although he was 
not able to sustain this rate.  The note indicated that the 
veteran was eligible for coverage by VA for one day from 
August 20, 2006, to August 21, 2006, for emergency services.  

An August 25, 2006, determination from a VAMC nurse reviewer 
indicated that the veteran was eligible for VA payment or 
reimbursement for one initial day of care he received at UCSF 
(between August 20, 2006, and August 21, 2006) but was not 
eligible for payment or reimbursement for the subsequent care 
he received (from August 22, 2006, to August 23, 2006) as his 
condition was stable by that time.     

In a May 2007 statement of the case the RO confirmed the 
earlier denial of payment or reimbursement for the veteran's 
hospitalization at UCSF from August 20, 2006, to August 21, 
2006, indicating that by August 22, 2006, the veteran's 
condition had stabilized for purposes of discharge or 
possible transfer to the VAMC.  

In a March 2007 letter the veteran's sister indicated that on 
August 20, 2006, the veteran had called her when he began to 
suffer the SVT attack.  Then, as she was driving over to his 
house the paramedics arrived and they worked to revive the 
veteran.  She subsequently informed the paramedics that the 
veteran was under VA treatment but they told her that there 
was not time to take the veteran to the VAMC but instead they 
needed to take him to the closest emergency room, UCSF.  On 
August 21st after a series of tests, the UCSF doctors advised 
her and other members of the family that they needed to 
proceed with a cardiac ablation to address his AVRT/SVT.  The 
doctors noted that there was a strong likelihood that the 
veteran would experience another SVT attack without an 
ablation and that he might not be as fortunate again to get 
help in time.  Prior to the procedure the sister attempted to 
confirm whether the procedure would be covered by VA by 
asking one of the doctors involved, Dr. L.  Dr. L noted that 
he believed that VA would "for sure pay" as it was an 
emergency procedure.  

In a June 21, 2007, letter, Dr. L, a physician in the Cardiac 
Electophysiology department, indicated that the veteran had 
presented to UCSF in August 2006 with SVT at a rate of 210 
beats per minute.  Since this rate was extremely fast during 
the tachycardia UCSF did not feel he was stable for transfer 
or discharge without first undergoing an electrophysiology 
study with ablation.  In the electrophysiology laboratory, it 
was discovered that the veteran had two inducible 
supraventricular tachycardias.  One was orthodomic AVRT using 
a left lateral accessory pathway.  Additionally, he also had 
an easily inducible atrial fibrillation.  Dr. L and UCSF 
staff went ahead and successfully ablated the left lateral 
accessory pathway.  Following ablation, no further orthodomic 
AVRT could be induced.  Dr. L and the UCSDF staff felt that 
there was a chance that the veteran's atrial fibrillation 
episodes were all triggered by the presence of the bypass 
tract.  Therefore, they were hopeful that perhaps the atrial 
fibrillation would also improve following the procedure.      

III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  As there is no indication from the 
record, nor has the veteran alleged, that he has a total 
disability or that his treatment at UCSF was for an 
adjudicated service-connected disability, a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C.A. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§ 17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

Payment or reimbursement for emergency treatment under 38 
U.S.C.A. § 1725 shall be the lesser of the amount for which 
the veteran is personally liable or 70 percent of the amount 
under the applicable Medicare fee schedule for such 
treatment. 
38 C.F.R. § 17.1005(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Initially, the Board notes that the claim for payment or 
reimbursement was timely as the initial VAMC decision was 
made in October 2006, well within 90 days from the veteran's 
August 23 2006, discharge from UCSF.  It is also abundantly 
clear that UCSF provides emergency care.  38 C.F.R. 
§ 17.1002(a).  Further, as the VAMC has already granted 
payment or reimbursement for the care the veteran received 
from August 20, 2006, to August 21, 2006, it has conceded 
that the veteran's initial treatment was for a medical 
emergency and that a VA facility was not feasibly available 
to provide the treatment and an attempt to use such provider 
beforehand would not have been considered reasonable by a 
prudent layperson.  38 C.F.R. § 17.1002(b-c).

Thus, the remaining critical question is whether the care the 
veteran received at UCSF from August 22, 2006, was for a 
continuing medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility.  38 C.F.R. § 17.1002(d).  
In this regard, there is conflicting medical evidence of 
record.  In August 2006 the nurse from the VAMC found that 
the veteran was stable to be discharged or transferred as of 
August 22, 2006.  In contrast, Dr L's June 2007 letter 
clearly indicated that UCSF did not deem the veteran to be 
stable for transfer or discharge until after the 
electrophysiological study with ablation.  Given that Dr. L 
provided at least some rationale for his opinion (as opposed 
to the VAMC nurse who simply made a blanket finding) and 
given his superior credentials, the Board must attach more 
weight to Dr. L's opinion.  Accordingly, as there are no 
other medical opinions of record addressing when the veteran 
was stable for transfer or discharge, the Board concludes 
that the weight of the evidence shows the veteran was not 
stable for transfer or discharge until he was actually 
discharged from UCSF on August 23, 2006.  38 C.F.R. 
§ 17.1002(d).  In this regard, the Board notes that the 
record reasonably shows that the veteran needed some time 
(i.e. until August 23, 2006) after the ablation procedure to 
recover and be monitored before he could be deemed to be 
stable.     

It is also reasonably clear from the record that the veteran 
was enrolled in the VA healthcare system and had received 
medical services within the prior 24-month period as the 
veteran's sister's credible testimony indicated that the 
veteran had a regular VA physician who was treating him for 
his heart problems.  Also, the VAMC essentially conceded that 
the veteran was enrolled in the VA system.  It is also 
reasonably established that the veteran is financially liable 
to UCSF as personnel from UCSF actually filed the instant 
claim for reimbursement.  There is also nothing in the record 
to indicate that the veteran had any health coverage other 
than from VA.  Finally, as mentioned above, the veteran is 
not eligible for reimbursement under 38 U.S.C.A. § 1728.  See 
38 C.F.R. § 17.1000(e)-(i).

In summary, the evidence establishes that the claim for 
payment/reimbursement for the cost of the veteran's treatment 
at UCSF was timely filed.  It also establishes that the 
veteran's initial care at UCSF was emergent; that VA or other 
federal facilities were not feasibly available and that that 
the continued care the veteran received up until discharge on 
August 23, 2006, was for a continued medical emergency.  
Furthermore, he was enrolled in the VA health care system; 
had received services within the prior 24 months; was 
financially liable for the UCSF treatment and had no other 
applicable health coverage.  Hence, payment or reimbursement 
for the costs of treatment from UCSF from August 22, 2006, to 
August 23, 2006, is warranted.  

ORDER

Payment or reimbursement for the private medical services the 
veteran received at UCSF from August 22, 2006, to August 23, 
2006, is granted subject to the regulations governing the 
payment of monetary awards including 38 C.F.R. § 17.1005(a). 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


